Citation Nr: 0614575	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  05-00 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUE

Entitlement to an initial compensable evaluation for the 
service-connected residual C-section and laparoscopy scars.  




ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel






INTRODUCTION

The veteran served on active duty from May 1999 to August 
2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision issued 
by the RO.  



FINDING OF FACT

The service-connected scarring related the C-section and 
laparoscopy is not shown to be other than asymptomatic; no 
scar is shown to be painful or tender, unstable or productive 
of related functional loss.  



CONCLUSION OF LAW

The criteria for the assignment of an initial compensable 
evaluation for the service-connected residual C-section and 
laparoscopy scars have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107, 7104 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.7, 4.14, 4.20, 4.27, 4.118 including 
Diagnostic Codes 7803, 7804, 7805 (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist her with the development of 
facts pertinent to her claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded her a VA examination 
addressing her service-connected disability.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
her claim in a September 2003 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by her and which portion VA would 
attempt to obtain on her behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. 
April 5, 2006), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), was required.  

The Federal Circuit further held that such a letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

Here, the noted VCAA letter was issued prior to the appealed 
December 2003 rating decision.  Moreover, as indicated, the 
RO has taken all necessary steps to both notify the veteran 
of the evidence needed to substantiate her claim and assist 
her in developing relevant evidence.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, the absence of such notification by VCAA letter is 
not prejudicial in this case.  The veteran was fully notified 
that she was awarded a disability evaluation and an effective 
date for that evaluation in the appealed December 2003 rating 
decision, in which service connection for her scars was 
granted.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of her claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, as here, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal. See generally Fenderson v. West, 
12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

The Board is aware of the veteran's separation examination 
performed in June 2003 when her residual C-section and 
laparoscopy scars were noted to be five inches long.  

In October 2003, the veteran underwent a VA examination that 
reported that her abdomen was tender to touch just above the 
C-section scar, which was transverse.  She complained of 
having had constant pain since her Caesarian section in 
December 2001.  

The veteran now noted having severe dysmenorrheal, constant 
pain and dysparenunia that limited her functioning.  It also 
was noted that she had undergone a laparoscopy for 
endometriosis in March 2003.  The impression was that of 
endometriosis, surgically diagnosed; pelvic pain; 
dysmenorrheal; and dyspareunia.  

In the December 2003 rating decision, the RO granted service 
connection for C-section and laparoscopy scars.  A 
noncompensable rating was assigned, effective on August 12, 
2003.  The RO also granted service connection and assigned a 
30 percent rating for endometriosis with a history of ovarian 
cysts and pelvic pain.  

The Board also notes the December 2004 Substantive Appeal 
stating that "[her] abdomen ... [was] severely tender to 
touch.  Even wearing my pants bother[ed] [her] scar."  

The RO in this case has evaluated the service-connected 
residual C-section and laparoscopy scars at a noncompensable 
rating under 38 C.F.R. § 4.118, Diagnostic Code 7804.  

Diagnostic Code 7804 concerns superficial scars that are 
painful on examination.  Under these criteria, a 10 percent 
evaluation cannot be favorably applied for the residual 
surgical scarring.  

The Board finds on review of the medical evidence that the 
residual surgical scarring itself is not shown to be tender 
or painful on objective demonstration.  The VA examiner in 
this regard diagnosed pelvic pain, but did enter a diagnosis 
referable to the having a symptomatic scar.  The recorded 
findings also do not demonstrate that any scar can be 
considered to be unstable.  

In addition, the RO in undertaking to evaluate the currently 
demonstrated manifestations found that the pelvic pain was 
part of the service-connected disability picture manifested 
by the residuals of endometriosis and ovarian cysts.  

A 30 percent rating was assigned under the applicable 
criteria that included findings of pelvic pain.  As such, the 
assignment of a separate rating for the identified pelvic 
pain would be impermissible.  38 C.F.R. § 4.14.  

The Diagnostic Code 7801 concerns scars other than the head, 
face or neck that are deep or that cause limited motion.  
However, a compensable rating is for application given the 
finding in the medical evidence.  

The Board also must consider assigning a higher rating based 
on limitation of function of an affected part under 
Diagnostic Code 7805.  However there is no evidence the 
veteran suffers from such a limitation.  Thus, consideration 
of a compensable rating under 7805 is not indicated.  

Given the absence of specific findings referable to pain or 
instability of the residual C-section and laparoscopy scars, 
the Board finds that the service-connected disability picture 
cannot warrant a compensable rating in this case on the basis 
of the diagnostic criteria addressed hereinabove.  



ORDER

An initial compensable rating for the service-connected 
residual C-section and laparoscopy scars must be denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


